DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 09/26/2019 and 11/03/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS; Ross Neil (“WILLIAMS”) US 20110004639 A1 in view of Del Monte; Michael G. (“Del Monte”) US 5704060 A.

Regarding claim 1, WILLIAMS teaches A data processing system comprising: 
a processor (Fig. 38, CPU); and a memory (Fig. 38, Memory) in communication with the processor, the memory comprising executable instructions that, 
accessing a plurality of data entries in a dataset as In order to represent several different Binary Large Objects (BLOBs) 10, 12 in a way that causes the number of copies of their repeated sequences of data to be reduced, a representation may be used that allows each repeated sequence to be referred to by more than one BLOB's representation [0007]; 
arranging the plurality of data entries in the dataset in a lexical order as each BLOB 10, 12 of data to be stored is divided into subblocks A-J using a partitioning method (FIG. 1) [0008]; 
placing a predetermined number of the plurality of data entries in each of a plurality of subblocks as A variety of partitioning method can be used, but in particular, a fixed-length partitioning method could be used that divides the data into fixed-length subblocks 60-65 (FIG. 6), or a variable-length partitioning method could be used (FIG. 10) that divides the data into variable-length subblocks E, F, G, A, B, C, D at positions determined by the data itself (FIG. 1) [0008]; 
performing data compression on the plurality of data entries in each of the plurality of subblocks to reduce redundancy in the plurality of data entries and create compressed data entries as each cluster is compressed using a data ; 
different spans in the same or different BLOBs to include the same subblocks (FIG. 4).  This allows redundancy reduction because BLOBS that contain the same subblocks may be represented by spans that point to the same subblocks (in clusters)([0012 and 0009]).
placing one or more subblocks in each of a plurality of page blocks as the subblocks of BLOBs are stored in groups called subblock clusters 20, 22, 24 (FIG. 2).  Each BLOB can be represented by an ordered list (or tree) of records ("span records") 30, 31, 32, each of which identifies a contiguous sequence of subblocks within a single cluster 20, 22, 24 (FIG. 3 and FIG. 4).  The BLOB 10 may be represented 34 as the concatenation of the sequences identified by the list of spans 30, 31, 32 (FIG. 3 and FIG. 4) and can be retrieved from the store by running down the BLOB's list of spans retrieving the subblock content in the subblocks referred to by each span [0010]; and 
storing each of the plurality of page blocks in a storage device to provide efficient searching and improved functionality for the dataset as A cluster can have a subblock directory that provides information about the subblocks within the cluster and allows subblocks within the cluster to be 
located quickly ([0144 and 0051]).

Del Monte is cited for additional support of limitation:
arranging the plurality of data entries in the dataset in a lexical order as The substrings to be replaced are stored in a block list 300, shown schematically in the middle of FIG. 7. Compression is accomplished by scanning the input string for substrings found in the block list 300, and constructing an output (compressed) string composed of the fixed length codes associated with each substring… For example, FIG. 7 shows the compression and decompression process for the input string "thermocouple." The longest substring in the block list 300 matching the beginning of "thermocouple" is the substring "the"; its code (154) is therefore appended to the output string, and scanning begins again at the letter "r" in the input string. The process is then repeated until the entire input string has been scanned (col. 23, line 63 to col. 24, line 13 and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Del Monte’s teaching would have allowed WILLIAMS’s to provide highly efficient storage and can be quickly searched for keyword information.

Regarding claim 2, WILLIAMS further teaches wherein the plurality of subblocks are in a lexical order as the subblocks of BLOBs are stored in groups called subblock clusters 20, 22, 24 (FIG. 2) [0010].

WILLIAMS further teaches wherein the plurality of page blocks are in a lexical order as the subblocks of BLOBs are stored in groups called subblock clusters 20, 22, 24 (FIG. 2) {0010].

Regarding claim 5, WILLIAMS further teaches wherein each of the plurality of subblocks has a same number of data entries as A variety of partitioning method can be used, but in particular, a fixed-length partitioning method could be used that divides the data into fixed-length subblocks 60-65(FIG. 6)[0008].

Regarding claim 6, WILLIAMS further teaches wherein two page blocks have different numbers of subblocks as he BLOB 10 may be represented 34 as the concatenation of the sequences identified by the list of spans 30 (e.g., 5 sublocks), 31 (e.g., 3 sublocks), 32 (e.g., 2 sublocks) (FIG. 3 and FIG. 4) [0010].

Regarding claim 7, WILLIAMS further teaches wherein one of the plurality of page blocks includes empty memory space as If the subblock is absent, it is stored in a cluster and an entry for it added to the subblock index ([0015 and 0092-empty slot]).

WILLIAMS further teaches wherein the plurality of subblocks and the plurality of page blocks comprise a primary file system as (Fig. 38, elements 382 BLOB Records and 383 Cluster (i.e., page blocks).

Regarding claim 11, the claim recites a method with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 17, the claim recites a non-transitory computer readable medium with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS; Ross Neil (“WILLIAMS”) US 20110004639 A1 and Del Monte; Michael G. (“Del Monte”) as applied to claims 1, 11, and 17 in view of Norcott; William D. (“Norcott”) US 7124141 B2.

Regarding claims 9, 15, and 20, WILLIAMS and Del Monte do not explicitly teach wherein the executable instructions when executed by the processor, further cause the device to perform functions of creating a secondary data structure for temporary storage of data entries which require a change to the primary file system after the primary file system has been created.
Norcott; however, teaches wherein the executable instructions when executed by the processor, further cause the device to perform functions of creating a secondary creating a temporary change data table from a named change data table and copying the change data from the named table into the temporary table, dropping the named table and renaming the temporary change data table as the named change data table (col. 2, lines 10-14).
a new temporary change table TEMPCT is created and populated with the rows we want to keep. Then we drop the original change table SCOTT.TQCCSUB9CT, and rename TEMPCT to SCOTT.TQCCSUB9CT (col. 4, lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Norcott’s teaching would have allowed WILLIAMS-Del Monte’s to provide an improved purging mechanism by creating a temporary change data table and copying the change data into a change data table.

Claims 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS; Ross Neil (“WILLIAMS”) US 20110004639 A1 in view of Del Monte; Michael G. (“Del Monte”)  and Norcott; William D. (“Norcott”) US 7124141 B2 as applied to claims 9, 15, and 20 further in view of Liu; Zhen Hua et al. (“Liu”) US 20190102476 A1.

WILLIAMS further teaches wherein the executable instructions when executed by the processor, further cause the device to perform functions of: 
receiving a request to perform a search for a value in the dataset, the request including an ID as To retrieve the BLOB, the user would present the hash to the storage system, and the system would return the BLOB ([0172, 0057, and 0074]);  24PATENTDocket No. 407017-US-NP/170101-410 
determining if the ID is in a range of IDs assigned to the primary file system as A cluster index could be used to find a cluster quickly by its number [0102];
upon determining that the ID is in a range of IDs assigned to the primary file system: performing a binary search to locate the page block and the subblock in which the value is located as Keeping spans in an ordered list of spans makes it efficient to retrieve an entire BLOB sequentially, but requires a linear search in order to perform a random access read on the stored BLOB (or a binary search if the span records can be accessed randomly)[0177]; and 
upon locating the subblock in which the value is located, performing a sequential search of the subblock to locate the value as The index values should consist of a piece of information that assists in locating the subblock within the store. In one embodiment extreme, the value could provide a precise reference, consisting of a cluster number and information that identifies a particular subblock within the ; and

WILLIAMS, Del Monte and Norcott do not explicitly teach the step of:
upon determining that the ID is outside the range of IDs assigned to the primary file system, performing a search of the secondary structure to locate the value.
Liu; however, teaches upon determining that the ID is outside the range of IDs assigned to the primary file system, performing a search of the secondary structure to locate the value as Conventional "shard pruning" is based on cross-shard query predicates that reference the sharding key. For example, assume that the sharding key is "name" and the sharded table is divided into three shards S1, S2 and S3 with the respective ranges A-L, M-S, and T-Z. Under these conditions, when a cross-shard query has the predicate "where name>"Peter", the catalog server inspects the sharding metadata to determine that it is not possible for any data in S1 to satisfy the predicate. Because S1 has no items that could satisfy the query, the catalog server only sends remote commands to the shard servers associated with S2 and S3 [0106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Liu’s teaching would have allowed WILLIAMS-Del Monte-Norcott’s to .

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LESLIE WONG/Primary Examiner, Art Unit 2164